Title: To Benjamin Franklin from Genet, 3 August 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Monsieur
A V[ersai]lles ce 3 août 78
Je travaille fortement à la traduction des très interessantes gazettes de Pensylvanie du 30. mai et du 20. juin. Comme j’attends d’un moment à l’autre les relations angloises du Combat du 27. je ne puis point m’absenter, mais si vous voulés bien me communiquer des articles pour le numero 50. des affaires de l’angleterre qui paroitra jeudi ou vendredi, je vous supplie de me les envoyer ici sans délai, par la poste. Je suis avec respect Monsieur Votre très humble et tres obéissant serviteur
Genet
 
Addressed: M. Franklin
Notation: M. Genet 3 Aoust 78
